Acknowledgments
The election of Group I, claims 1-7, without traverse filed on 03/25/2020 is acknowledged.
The amendment filed 03/25/2020 is acknowledged.
Claims 1-16 are pending.
Claims 8-15 are withdrawn.
Claims 1-7 and 16 have been examined.
When referring to claim 1, the limitation beginning “the secure contract management server…” has been offset by line breaks.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Arguments/Remarks
35 U.S.C. 103
Applicant’s arguments and remarks have been considered. However, in light of the amendments to the claims and the new references used, they are moot.

Examiner Comments
Functional Language
Claim 1 recites “the secure contract management server having a processor and memory that is configured to securely store… data….” The functional limitations of See MPEP 2114(I). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claim 1 fails to comply with the written description requirement because the specification does not provide the algorithm or steps/procedures for claimed functions. The algorithm or steps/procedures taken to perform a function must be described with how the inventor intended the function to be performed. MPEP 2161.01(I).
Claim 1 recites “the secure contract management server… accessible… a transaction engine… for access…”. The term “accessible” or “for access” is broad enough to read on all possible acts that can contribute to achieving the recited result. However, the specification does not recite the particular steps or algorithm that “accessible” or “for access” is comprised of. Therefore, the specification does not provide a sufficient written description to demonstrate that the applicant had possession of the claimed invention.
Claim 1 recites “the secure contract management server… to securely store…”.
The specification does not provide the algorithm or steps/procedures for these functions.
Dependent claims 2-7 and 16 also fail to comply with the written description requirement.

New Matter
Claim 2 fails to comply with the written description requirement because it recites limitations that lack support in the original disclosure. MPEP 706.03(o), 2163.06(I); Waldermar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Claim 2 recites “… produce the signed contract”. This limitation is not supported in the original disclosure.
Dependent claims 3-4 accordingly also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Hybrid Claiming
Claim 1 is indefinite because they claim both an apparatus and the method steps of using the apparatus. MPEP 2173.05(p)(II).
Claim 1 recites “the secure contract management server… a signed contract… accessible using a uniform resource locator (URL)… a transaction engine… for access to the signed contract… and the validation engine… are stored…”. These limitations cause confusion regarding when infringement occurs, either because it is not clear if infringement depends on use of the claimed structure or on its functionality, or because they recite actions that cannot be attributed to claimed structural elements, and the claims are therefore indefinite hybrid claims. See IPXL Holdings v. Amazon.com, Inc., UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Dependent claims 2-7 and 16 are accordingly also indefinite.

Lack of Antecedent Basis
Claim 1 recites “the secure contract management server… a transaction engine… the URL for access to the signed contract”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “… the contract being managed…”. There is insufficient antecedent basis for this limitation in the claims.
Dependent claims 2-7 and 16 are accordingly also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al., US Pub. No. 2017/0193619 (“Rollins”), in view of Black et al., US Pub. No. 2017/0075938 (“Black”), Ginter et al., US Pat. No. 5,892,900 (“Ginter”), and Biggs et al., US Pub. No. 2017/0048217 (“Biggs”).
As per claim 1, Rollins teaches a system (Fig. 1, 100) comprising: 
	a computer system (Fig. 1, 180) having a distributed ledger… (Fig. 1, 194)... having a plurality of blocks (para. 94) wherein each block contains… and one or more records (para. 91, 113) wherein each record contains information about a transaction within the block in a distributed ledger blockchain (para. 91, 103, 106, 113)…;
	a private repository database connected to the computer system (Fig. 1, 150);
	a secure contract management server (Fig. 1, 101) that is capable of being connected to the distributed ledger… using an interface (Fig. 1, 10, 194; para. 93);
	… the secure contract management server… the interface between the secure contract management server and the distributed ledger… (para. 93); and

	the secure contract management server further comprising… the blocks in the distributed ledger… (para. 94), 
	a transaction engine (Fig. 1, 120; see para. 84) to generate a first transaction (para. 84, 105)…
	an encoding engine (Fig. 1, 120) to generate a cryptographic hash of the contract data (para. 81, 84, 86, 88)…,
	the transaction engine to generate a second transaction including the cryptographic hash of the contract data and to submit the first and second transactions to the distributed ledger blockchain (para. 113),
	and… the first and second transactions are stored in a block in the distributed ledger blockchain (para. 113)….
	Rollins does not teach: 
	… blockchain node, the node [having]… block metadata… maintained by the node; 
	[a secure contract management server that is capable of being connected to the]… blockchain node…; 
	a computing device that is capable of connecting to… over a network independent of… blockchain node…;
	 … for a signed contract between two or more entities… accessible using a uniform resource locator (URL)…

	… including the URL for access to the signed contract…,
	… and to encode the URL…
	… the validation engine to confirm that….
	However, Black teaches:
	 … blockchain node (Fig. 1, 135), the node [having]… block metadata (para. 36, 42)… maintained by the node (para. 36); 
	[a secure contract management server (Fig. 1, 120) that is capable of being connected to the]… blockchain node (Fig. 1, 130, 135; para. 34)…; 
	a computing device (Fig. 1, 110B) that is capable of connecting to… over a network independent of… blockchain node (Fig. 1, 115; para. 28)…; 
	… a validation engine (Fig. 2, 240) to validate… blockchain node (para. 54, 58-59)….
	… the validation engine to confirm that (para. 54, 58-59)….
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system taught by Rollins with the blockchain node, block metadata, computing device, independent network, and validation engine taught by Black because this would provide a way for data to be recorded for verification in the future (Black, para. 15).
	Rollins in view of Black does not teach:
	… for a signed contract between two or more entities… accessible using a uniform resource locator (URL)…
	… including the URL for access to the signed contract…

	However, Ginter teaches:
	… for a signed contract between two or more entities (col. 141, ln. 5-21)… accessible using a uniform resource locator (URL) (col. 109, ln. 31-49)…,
	… the URL for access to the signed contract (col. 109, ln. 43-49)….
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system taught by Rollins in view of Black with the signature engine taught by Ginter because this would help to securely administer transactions that specify protection of rights (Ginter, col. 5, ln. 29-41).
	Rollins in view of Black and Ginter does not teach:
	… [a first transaction] including [the URL for access to the signed contract]….
	… and to encode [the URL]…
	However, Biggs teaches:
	… [a first transaction] including [the URL for access to the signed contract] (para. 73-78)….
	… and to encode [the URL] (para. 73-78)….
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system taught by Rollins in view of Black and Ginter with the decentralized group file sharing taught by Biggs because this would allow for secure and authenticated multiparty communications over a group communications resource (para. 14).
As per claim 2, Rollins teaches … the secure contract management server (Fig. 1, 101)… the two or more entities to the contract being managed by the secure contract management server (para. 15, 42, 110).
	Rollins in view of Black does not teach wherein… further comprises a signature engine to collect signatures from… and produce the signed contract. However, Ginter teaches … further comprises a signature engine (Fig. 16, 808; Fig. 26, 808; Fig. 76A, 808n; col. 93, ln. 9-14) to collect signatures from (col. 269, ln. 15-26; col. 271, ln. 23-36)… and produce the signed contract (col. 269, ln. 54-67).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system taught by Rollins in view of Black with the signature engine taught by Ginter because this would help to securely administer transactions that specify protection of rights (Ginter, col. 5, ln. 29-41).
As per claim 3, Rollins teaches … the secure contract management server (Fig. 1, 101)… the two or more entities to the contract (para. 15, 42, 110).
	Rollins in view of Black does not teach wherein… further comprises a payment engine to manage one or more payments between…. However, Ginter teaches wherein… further comprises a payment engine (Fig. 16, 808; Fig. 26, 808; Fig. 76A, 808n; col. 93, ln. 9-14) to manage one or more payments between (col. 271, ln. 23-41, col. 271, ln. 61 – col. 272, ln. 15)….
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system taught by Rollins in view of Black with the payment engine taught by Ginter because this would 
As per claim 4, Rollins teaches wherein the secure contract management server further comprises a user account engine (Fig. 1, 104) to manage the two or more entities to the contract (para. 42-43).
As per claim 7, Rollins teaches wherein the encoding engine is configured to perform one or more of encryption, compute cryptographic hashes, validate cryptographically signed documents and execute compression algorithms (para. 81, 84, 86, 88).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins in view of Black, Ginter, and Biggs, and further in view of Reed, US Pat. No. 10,579,974, as supported by Provisional Application No. 62/116,853 (“Reed”).
As per claim 5, Rollins teaches… the distributed ledger… (Fig. 1, 194)….
	Rollins does not teach wherein… blockchain node further comprises a bitcoin client full node. However, Black teaches … blockchain node (Fig. 1, 135)….
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system taught by Rollins with the blockchain node taught by Black because this would provide a way for data to be recorded for verification in the future (Black, para. 15).
	Rollins in view of Black, Ginter, and Biggs does not teach wherein… further comprises a bitcoin full node. However, Reed teaches wherein… further comprises a bitcoin full node (Fig. 1B, 120-1; Fig. 1E; col. 12, ln. 35-38; Provisional pg. 6 fig; Provisional pg. 13 fig.; Provisional pg. 7, ln. 5-9).

As per claim 6, Rollins teaches … the distributed ledger… (Fig. 1, 194)…. 
	Rollins does not teach wherein… blockchain node further comprises a bitcoin network interface between the bitcoin full node to a bitcoin network. However, Black teaches … blockchain node (Fig. 1, 135)….
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system taught by Rollins with the blockchain node taught by Black because this would provide a way for data to be recorded for verification in the future (Black, para. 15).
	Rollins in view of Black, Ginter, and Biggs does not teach wherein… further comprises a bitcoin network interface between the bitcoin full node to a bitcoin network. However, Reed teaches wherein… further comprises a bitcoin network interface (Fig. 1E, 138’; Provisional pg. 13 fig.) that interfaces the bitcoin client full node (Fig. 1E, 120’; Provisional pg. 13 fig.) to the bitcoin network (Fig. 1E, 142’; Provisional pg. 13 fig.).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the distributed ledger blockchain node taught by Rollins in view of Black, Ginter, and Biggs with the bitcoin client full node, bitcoin network interface, an bitcoin network taught by Reed because .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rollins in view of Black, Ginter, and Biggs, and further in view of Maim, US Pub. No. 2017/0091750 (“Maim”).
	As per claim 16, Rollins teaches … each of the first and second transactions (para. 60-61, 113)….
	Rollins in view of Black, Ginter, and Biggs does not teach wherein… is a bitcoin transaction. However, Maim teaches wherein… is a bitcoin transaction (para. 1, 57-63).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the contract-based payments taught by Rollins in view of Black, Ginter, and Biggs with the contract-based bitcoin payments taught by Maim because this would allow for bitcoin payments in multiple transactions without requiring the first transaction to pour the bitcoin into another first transaction (para. 3-4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin J Aitken whose telephone number is (571)272-8809.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  	For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.J.A./Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685